                                           Case 5:18-cv-07041-LHK Document 45 Filed 01/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL AGENCY OF NEWS LLC,                       Case No. 18-CV-07041-LHK
Northern District of California
 United States District Court




                                         et al.,
                                  13                                                       JUDGMENT
                                                         Plaintiffs,
                                  14
                                                  v.
                                  15
                                         FACEBOOK, INC.,
                                  16
                                                         Defendant.
                                  17

                                  18           On January 13, 2020, the Court granted Facebook’s motion to dismiss with prejudice.
                                  19   ECF No. 44. Accordingly, the Clerk shall enter judgment in favor of Facebook. The Clerk shall
                                  20   close the file.
                                  21   IT IS SO ORDERED.
                                  22

                                  23   Dated: January 13, 2020
                                  24                                                  ______________________________________
                                  25                                                  LUCY H. KOH
                                                                                      United States District Judge
                                  26
                                  27

                                  28                                                   1
                                       Case No. 18-CV-07041-LHK
                                       JUDGMENT
